                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 BRIAN DOLEZAL, et al.,

               Plaintiffs,

               v.                                                     Case No. 2:18-CV-2524-JAR-GEB

 STARR HOMES, LLC, et al.,

               Defendants.


                                     MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ Motion for Leave to File Under Seal

(Doc. 67). For the reasons below, the Court denies this motion without prejudice.

       Federal courts “recognize a general right to inspect and copy public records and

documents, including judicial records and documents.”1 The Court, however, does have

“discretionary power to control and seal, if necessary, records and files in its possession.”2 “In

exercising this discretion, [the court] weigh[s] the interests of the public, which are

presumptively paramount, against those advanced by the parties.”3 “The party seeking to

overcome the presumption bears the burden of showing some significant interest that outweighs

the presumption.”4 Additionally,

                    The fact that the exhibits are “confidential” within the meaning of
                    the parties’ protective order has no bearing on whether those
                    exhibits should be sealed in the record. The disclosure analysis is
                    simply not the same under Rule 26(c), which applies to private
                    materials uncovered in discovery that are not part of the judicial
                    record. The disclosure analysis under Rule 26(c) generally

       1
           Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978).
       2
           Crystal Grower’s Corp. v. Dobbins, 616 F.2d 458, 461 (10th Cir. 1980).
       3
           Id.; United States v. Apperson, 642 F. App’x 892, 899 (10th Cir. 2016).
       4
           Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007).
                   balances the need for discovery against the need for
                   confidentiality. But once such discovery material is filed with the
                   court, it becomes a judicial record and the standard that applies
                   when a party wants to keep such material under seal is much
                   higher.5

        The Court finds that Defendants have not met their burden of demonstrating that they

have a significant interest that outweighs the presumption of public access to the exhibits they

seek to file under seal. Defendants’ motion simply states that “Defendants seek to file

Confidential Exhibits which have been marked ‘Confidential.’”6 Without any specific argument

as to how these exhibits raise significant interests in confidentiality, the Court cannot conduct the

balancing test to determine whether it is appropriate to file the exhibits under seal. To the extent

Defendants believe there is a significant interest that justifies sealing these exhibits, they may

refile their motion, detailing to the Court the significant interests in confidentiality raised by

these exhibits.

        IT IS THEREFORE ORDERED BY THE COURT that Defendants’ Motion for

Leave to File Under Seal (Doc. 67) is denied without prejudice.

        IT IS SO ORDERED.

        Dated: August 19, 2019

                                                           S/ Julie A. Robinson
                                                           JULIE A. ROBINSON
                                                           CHIEF UNITED STATES DISTRICT JUDGE




        5
          New Jersey & its Div. of Inv. v. Sprint Corp., No. 03-2071-JWL, 2010 WL 5416837, at *2 (D. Kan. Dec.
17, 2010) (citing Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010)).
        6
            Doc. 67 at 2.




                                                       2
